December 3, 1904. OPINION.
The respondent on due notice moved this Court to require the defendant to amend her return by inserting certain papers named in the notice. After consideration, this Court orders: That the defendant, appellant, do forthwith add to her return already on file a copy of the decree of Judge Gage in this cause, also a copy of the defendant's notice of appeal from said decree, and also the defendant's ground of appeal or exceptions.
This Court reserves its right to further order any other papers added to defendant's return, that may appear necessary for the proper consideration of the appeal herein. *Page 329